NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



KATHY LOU ROBERTS, DOC #H49321,            )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-1026
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.